Order issued October           , 2012




                                              In The
                                   (Court DIApptats
                          JTiIfI ilistrirt nI .exas at Dallas
                                        No. 05-10-00676-CV


              HSBC BANK USA, N.A., AS INDENTURE TRUSTEE OF THE
         FIELDSTONE MORTGAGE INVESTMENT TRUST, SERIES 2004-4 AND
                    LITTON LOAN SERVICING, L.P., Appellants
                                                V.
      JEANIE WATSON, TONY WATSON, AND MATTHEW G. AIKEN, Appellees

                                             ORDER


                          Before Justices Bridges, FitzGerald, and Lang

         We GRANT appellee Matthew G. Aiken's Motion to Clarify Order.

         We VACATE our October 11, 2012 order denying Appellee's July 27, 2012 motion for

rehearing.

         We DENY the July 27, 2012 motion for rehearing of appellees Jeanie Watson and Tony

Watson, and we DENY the July 27, 2012 motion for rehearing filed by appellee Matthew G.

Aiken.